t c summary opinion united_states tax_court lawrence l cole petitioner v commissioner of internal revenue respondent docket no 10022-13s filed date lawrence l cole pro_se kirsten e brimer for respondent summary opinion carluzzo special_trial_judge this case was heard pursuant to the provisions of sec_7463 of the internal_revenue_code in effect when the petition was filed pursuant to sec_7463 the decision to be entered is not unless otherwise indicated section references are to the internal revenue continued reviewable by any other court and this opinion shall not be treated as precedent for any other case in a notice_of_deficiency dated date notice respondent determined a deficiency in and imposed an accuracy-related_penalty with respect to petitioner’ sec_2010 federal_income_tax the issues for decision are whether petitioner is entitled to various deductions claimed on schedule c profit or loss from business and liable for a sec_6662 accuracy-related_penalty background some of the facts have been stipulated and are so found at the time the petition was filed petitioner resided in california petitioner worked for united parcel service inc ups from to his wages from that employment totaled dollar_figure during while employed by ups in petitioner formed winning at life international llc winning a single-member limited_liability_company over the years petitioner offered electronic versions of various books for sale through continued code code of as amended in effect for the year in issue rule references are to the tax_court rules_of_practice and procedure the parties proceeded as though petitioner properly elected to treat winning as a sole_proprietorship for federal_income_tax purposes winning but because the schedule c included with petitioner’ sec_2010 federal_income_tax return shows no cost_of_goods_sold we assume that no books were sold by winning during the year in issue by that time winning had become what petitioner described at trial as a membership site we are not sure what that means but during the year in issue petitioner was hired through winning and was compensated for two or three speaking engagements although he claims that he attended and spoke at or events during that year petitioner maintained a separate checking account for winning business checking account he paid winning’s expenses by check from the business checking account and in cash petitioner hired castle bookkeeping services bookkeeping service to compile monthly profit and loss statements as well as a yearly profit and loss statement for winning using entries on the periodic statements from the business checking account with respect to the expenses reported on the profit and loss statements the bookkeeping service organized winning’s expenses according to various categories and to the extent the bookkeeping service was unsure as to how to categorize an expenditure it relied on petitioner’s explanation for the expense the profit and loss statements show whether the expense was paid_by check from the business checking account or in cash and the date the payee the category of the expense and the amount_paid but they show no additional information as to the business_purpose of the expense in preparation for trial petitioner prepared a schedule of winning’s expenses on which he included the date the payee the category of the expense the amount_paid and the business_purpose for each expense petitioner’ sec_2010 federal_income_tax return was prepared by a certified_public_accountant cpa and filed on date income and deductions attributable to winning are reported on a schedule c attached to that return and are based on the yearly profit and loss statement provided to the cpa by the bookkeeping service the schedule c for winning shows dollar_figure of gross_receipts and the following deductions expense legal and professional services dollar_figure office big_number travel big_number meals and entertainment other big_number petitioner’s return does not identify what specific expenses are included in the deduction for other expenses in the notice and as relevant respondent disallowed the deductions for legal and professional services travel meals and entertainment and other see supra note expenses and imposed a sec_6662 accuracy-related_penalty on several grounds including negligence or disregard of rules or regulations and a substantial_understatement_of_income_tax according to the notice respondent disallowed the deductions claimed on the schedule c because petitioner did not establish that the business_expense shown on his tax_return was paid_or_incurred during the taxable_year and that the expense was ordinary and necessary to his business other adjustments made in the notice are computational and need not be addressed i schedule c business_expenses discussion as we have observed in countless opinions deductions are a matter of legislative grace and the taxpayer bears the burden of proving entitlement to any claimed deduction rule a 503_us_79 292_us_435 a taxpayer claiming a deduction on a federal_income_tax return must demonstrate that the deduction is allowable pursuant to some statutory provision and must further substantiate that the expense to which the deduction relates has been paid petitioner does not claim that the provisions of sec_7491 apply here and we proceed as though they do not or incurred sec_6001 65_tc_87 aff’d per curiam 540_f2d_821 5th cir 43_tc_824 sec_1_6001-1 income_tax regs taxpayers may deduct ordinary and necessary expenses paid in connection with operating a trade_or_business sec_162 122_tc_305 to be ordinary the expense must be of a common or frequent occurrence in the type of business involved 308_us_488 to be necessary an expense must be appropriate and helpful to the taxpayer’s business 290_us_111 the expenditure must be directly connected with or pertaining to the taxpayer’s trade_or_business sec_1_162-1 income_tax regs on the other hand sec_262 generally disallows a deduction for personal living or family_expenses as a general_rule if a taxpayer provides sufficient evidence that the taxpayer has incurred a trade_or_business expense contemplated by sec_162 but is unable to adequately substantiate the amount the court may estimate the amount and allow a deduction to that extent 39_f2d_540 2d cir however in order for the court to estimate the amount of an expense there must be some basis upon which an estimate may be made 85_tc_731 otherwise any allowance would amount to unguided largesse 245_f2d_559 5th cir deductions for expenses attributable to travel including meals_and_lodging while away from home entertainment gifts and the use of listed_property as defined in sec_280f and including passenger automobiles and for the year in issue cellular telephones if otherwise allowable are subject_to strict rules of substantiation see sec_274 50_tc_823 aff’d per curiam 412_f2d_201 2d cir sec_1_274-5t temporary income_tax regs fed reg date with respect to deductions for these types of expenses sec_274 requires that the taxpayer substantiate either by adequate_records or by sufficient evidence corroborating the taxpayer’s own statement the amount of the expense the time and place the expense was incurred the business_purpose of the expense and in the case of an entertainment or gift expense the business relationship to the taxpayer of each expense incurred for listed_property expenses the taxpayer must establish the amount of business use and the amount of total use for such property see sec_1_274-5t temporary income_tax regs fed reg date substantiation by adequate_records requires the taxpayer to maintain an account book a diary a log a statement of expense trip sheets or a similar record prepared contemporaneously with the expenditure and documentary_evidence eg receipts or bills of certain expenditures sec_1_274-5 income_tax regs sec_1_274-5t temporary income_tax regs fed reg date substantiation by other_sufficient_evidence requires the production of corroborative evidence in support of the taxpayer’s statement specifically detailing the required elements sec_1_274-5t temporary income_tax regs fed reg date with these fundamental principles of federal income_taxation in mind we consider petitioner’s claims to the various deductions here in dispute a legal and professional expenses petitioner claimed a dollar_figure deduction for legal and professional fees on the schedule c for winning according to petitioner that amount represents expenses paid for web design and graphic design for winning according to respondent petitioner has not established that the expenses were paid or shown that these expenses were ordinary and necessary to petitioner’s public speaking business petitioner offered printouts of his web site as proof of the design expenses furthermore petitioner provided the yearly profit and loss statement and the schedule of expenses to substantiate the amount he expended on web design and graphic design under the circumstances we find that the costs of web design and graphic design were ordinary and necessary business_expenses see sec_162 after a careful review of the evidence and as best we can estimate from what has been submitted we find that petitioner is entitled to a dollar_figure deduction for legal and professional fees see cohan v commissioner f 2d pincite b travel_expenses petitioner claimed a dollar_figure deduction for travel_expenses on the schedule c for winning according to petitioner that amount represents expenses paid for traveling to conferences including airfare buses taxis and hotels as well as the cost of meals he incurred while traveling according to respondent petitioner has not established that the travel_expenses were paid or shown that they were ordinary and necessary to his public speaking business travel_expenses including meals_and_lodging while away from home if otherwise allowable are subject_to strict rules of substantiation see sec_274 petitioner acknowledges that dollar_figure of the travel_expenses was for meals he incurred while traveling sanford v commissioner t c pincite sec_1_274-5t temporary income_tax regs supra petitioner has not provided adequate substantiation to establish that he paid the travel_expenses see sec_274 sec_6001 sec_1_274-5 income_tax regs the yearly profit and loss statement the schedule of expenses and petitioner’s testimony regarding the travel_expenses in the absence of any substantiating documents such as receipts or business checking account records showing that the travel_expenses were paid are not sufficient to corroborate the expenses reported on those documents because petitioner has not satisfied the substantiation requirements of sec_274 we sustain respondent’s disallowance of the travel expense deductions he claimed c meals and entertainment_expenses petitioner claimed a dollar_figure deduction for meals and entertainment_expenses on the schedule c for winning according to petitioner the expenses he incurred for meals relate predominantly to meals he purchased while he was attending conferences according to respondent petitioner has not established that the meals expenses were paid or shown that these expenses were ordinary and necessary to petitioner’s public speaking business as noted above and as with travel_expenses expenses for meals and entertainment are also subject_to strict rules of substantiation see sec_274 sanford v commissioner t c pincite sec_1_274-5t temporary income_tax regs supra petitioner has not provided adequate substantiation to establish that he paid the meals expenses see sec_274 sec_6001 sec_1_274-5 income_tax regs the yearly profit and loss statement the schedule of expenses and petitioner’s testimony regarding the meals expenses in the absence of any substantiating documents such as receipts or business checking account records showing that the meals expenses were paid are not sufficient to corroborate the expenses reported on those documents moreover petitioner’s records with respect to the meals and entertainment_expenses appear to be internally contradictory and unreliable for those reasons we sustain respondent’s disallowance of the meals and entertainment_expense_deduction he claimed d other expenses petitioner’s return does not identify what specific expenses are included in the deduction for other expenses as best we can tell from the record the deduction for other expenses includes dollar_figure for accounting fees dollar_figure for automobile expenses dollar_figure for bank service charges dollar_figure for business meals not included in his travel or meals and entertainment_expenses dollar_figure for client development dollar_figure for computer and internet expenses dollar_figure for credit card fees dollar_figure for donations dollar_figure for dues and subscriptions dollar_figure for marketing dollar_figure for networking dollar_figure for outside services dollar_figure for postage and delivery dollar_figure for printing dollar_figure for professional development dollar_figure for telephone expenses and dollar_figure for training according to petitioner the other expenses represent expenses paid for ordinary and necessary business_expenses for winning according to respondent petitioner has not established that the expenses were paid or shown that these expenses were ordinary and necessary to petitioner’s public speaking business expenses subject_to sec_274 expenses for meals and entertainment and passenger automobiles are subject_to strict rules of substantiation see sec_274 sanford v commissioner t c pincite sec_1_274-5t temporary income_tax regs supra petitioner we consider all of the expenses reported on the yearly profit and loss statement other than those for legal and professional services office travel and meals and entertainment to fall into the category of other expenses consequently the yearly profit and loss statement shows other expenses of dollar_figure which we note exceeds the dollar_figure deduction for other expenses reported on the schedule c failed to substantiate expenses for automobiles and business meals in accordance with the strict rules of substantiation under sec_274 accordingly we sustain respondent’s disallowance of the other expenses to the extent it relates to the dollar_figure and dollar_figure deductions claimed for business meals and automobile expenses respectively expenses not subject_to sec_274 upon a review of the record we find that petitioner failed to establish that the following expenses were ordinary and necessary client development expenses related to attending a broadway musical with his speech coach and balloons and flowers for a client a donation to the leap foundation dues and subscriptions expenses related at least in part to petitioner’s gym membership networking expenses related largely to workout snacks for winning at life llc principal member to maintain a healthy and fit image from the stage and in print professional development expenses related to clothing purchases for a suit blazer and suit accessories and telephone expenses see sec_262 see also 30_tc_757 we further find that the following were ordinary and necessary business_expenses of winning accounting fees related to the bookkeeping service bank service charges for the business checking account computer and internet expenses related to winning’s web site and email address credit card fees marketing outside services related to consulting services provided to winning for videography and video editing postage and delivery printing and training see sec_162 after a careful review of the evidence and as best we can estimate from what has been submitted we find that petitioner is entitled to an dollar_figure deduction for these expenses see cohan v commissioner f 2d pincite ii sec_6662 accuracy-related_penalty lastly we consider whether petitioner is liable for a sec_6662 accuracy-related_penalty as relevant here sec_6662 imposes a penalty of of the portion of an underpayment_of_tax attributable to the taxpayer’s negligence or disregard of rules or regulations or substantial_understatement_of_income_tax sec_6662 and b and negligence includes any failure to make a reasonable attempt to comply with the provisions of the code including any failure to keep adequate books_and_records or to substantiate items properly see sec_6662 sec_1_6662-3 income_tax regs a substantial_understatement_of_income_tax includes an understatement of in this case the deficiency underpayment_of_tax and understatement_of_tax are all computed in the same manner see sec_6211 sec_6662 sec_6664 income_tax that exceeds the greater of of the tax required to be shown on the return or dollar_figure see sec_6662 sec_1_6662-4 income_tax regs respondent bears the burden of production with respect to the imposition of the sec_6662 accuracy-related_penalty see sec_7491 116_tc_438 petitioner failed to maintain adequate substantiating records for expenses underlying the deductions claimed on hi sec_2010 return that are subject_to the strict substantiation requirements of sec_274 as a result we find that respondent met his burden of production with respect to the negligence_penalty relating to the portion of the underpayment that is due to the disallowance of deductions for those expenses otherwise to the extent that the deficiency and correspondingly the underpayment and understatement of income_tax required to be shown on petitioner’ sec_2010 return exceeds dollar_figure we find that respondent has also met his burden of production with respect to the imposition of a sec_6662 accuracy-related_penalty the accuracy-related_penalty does not apply to any part of an underpayment_of_tax if it is shown that the taxpayer acted with reasonable_cause and in good_faith with respect to that portion sec_6664 the determination of whether a taxpayer acted in good_faith is made on a case-by-case basis taking into account all the pertinent facts and circumstances sec_1_6664-4 income_tax regs petitioner bears the burden of proving that he had reasonable_cause and acted in good_faith with respect to the underpayment see higbee v commissioner t c pincite reliance on professional advice will absolve the taxpayer if such reliance was reasonable and the taxpayer acted in good_faith sec_1_6664-4 income_tax regs under certain circumstances a taxpayer’s reliance upon professional advice may establish the taxpayer’s reasonable_cause and good_faith with respect to an underpayment_of_tax if the taxpayer establishes that the professional was provided with complete and accurate information an incorrect return was a result of the preparer’s mistakes and the taxpayer demonstrates good-faith reliance on a competent professional see 112_tc_317 aff’d without published opinion sub nom schutter v commissioner 242_f3d_390 10th cir see also 115_tc_43 aff’d 299_f3d_221 3d cir although his return was prepared by a paid income_tax_return_preparer the cpa prepared petitioner’s return using the yearly profit and loss statement provided to the cpa by the bookkeeping service apparently none of the source documents underlying the deductions such as the business checking account records were provided to the cpa because petitioner did not furnish to the cpa complete and accurate information he failed to establish that his reliance upon the cpa constitutes reasonable_cause and good_faith with respect to an underpayment_of_tax moreover petitioner has failed to explain his failure to substantiate the expenses underlying the disallowed schedule c deductions accordingly petitioner is liable for a sec_6662 accuracy-related_penalty on the amount of the redetermined deficiency to the extent that respondent has met his burden of production as discussed above to reflect the foregoing decision will be entered under rule
